   Case 3:20-cv-00510-AJB-MSB Document 86-1 Filed 01/19/21 PageID.773 Page 1 of 2


No Shepard’s Signal™
As of: January 19, 2021 9:58 PM Z


                                          Rieker v. Nat'l Car Cure
                  United States District Court for the Northern District of Florida, Pensacola Division
                                               January 5, 2021, Decided
                                           Case No. 3:20cv5901-TKW-HTC

Reporter
2021 U.S. Dist. LEXIS 9133 *

                                                             is based was held unconstitutional by the Supreme
KEVIN RIEKER, Plaintiff, v. NATIONAL CAR CURE,               Court in Barr v. AmericanAssociation of Political
LLC, et al., Defendants.                                     Consultants, 140 S. Ct. 2335 (2020) (hereafter AAPC).1

                                                             Plaintiff responds that AAPC only invalidated one
                                                             provision of the TCPA and it left the remainder of the
Notice: Decision text below is the first available text      Act intact, including the provisions allegedly violated by
from the court; it has not been editorially reviewed by      Defendants in this case.
LexisNexis. Publisher's editorial review, including
Headnotes, Case Summary, Shepard's analysis or any           Neither the Eleventh Circuit, nor [*2] any other circuit
amendments will be added in accordance with                  court has addressed the argument raised in the motion
LexisNexis editorial guidelines.                             to dismiss. The argument has been addressed by a
                                                             number of district courts around the country over the
                                                             past several months with conflicting results. Cases
                                                             rejecting the argument include Trujillo v. Free
                                                             EnergySav. Co., LLC, 2020 U.S. Dist. LEXIS 239730
                                                             (C.D. Cal. Dec. 21, 2020), Shen v. Tricolor California
Opinion
                                                             Auto Group, LLC, 2020 WL 7705888 (C.D. Cal. Dec. 17,
                                                             2020),

[*1] ORDER DENYING MOTION TO DISMISS                         Abramson v. Federal Ins. Co. 2020 WL 7318953 (M.D.
                                                             Fla. Dec. 11, 2020), and
This case is before the Court based on Defendants'
motion to dismiss (Doc. 6) and Plaintiff's response in       Buchanan v. Sullivan, 2020 WL 6381563 (D. Neb. Oct.
opposition (Doc. 8). Upon due consideration of these         30, 2020), and cases agreeing with the argument
filings and the complaint, the Court finds that the motion   include Hussain v. Sullivan Buick-Cadillac-GMC
to dismiss is due to be denied.                              Truck,Inc., 2020 WL 7346536 (M.D. Fla. Dec. 11, 2020),
                                                             Lindenbaum v. Realgy, LLC,
Plaintiff alleges in the complaint that Defendants
violated the Telephone Consumer Protection Act               2020 WL 6361915 (N.D. Ohio Oct. 29, 2020), and
(TCPA), 47 U.S.C. §227, by making unsolicited                Creasy v. Charter Commc'ns,
telemarketing calls to his cellular phone using an
                                                             Inc., 2020 WL 5761117 (E.D. La. Sept. 28, 2020).
automatic telephone dialing system (commonly referred
to as "robocalls") between October 2019 and February         1 More specifically, Defendants contend that the
2020 notwithstanding the fact that his cellular phone        robocall restriction in the TCPA was unconstitutional
number had been on the national Do Not Call Registry         (and, thus, unenforceable) in its entirety from 2015,
since July 2009. Defendants argue that the Court lacks       when the TCPA was amended to include the
subject matter jurisdiction or that the complaint should     government-debt exception that was ultimately severed
be dismissed for failure to state a claim upon which         from the statute in AAPC, until July 6, 2020, the date of
relief may be granted because the statute on which the       the AAPC decision.
complaint
                                                             2

                                                    Manuel Hiraldo
    Case 3:20-cv-00510-AJB-MSB Document 86-1 Filed 01/19/21 PageID.774 Page 2 of 2
                                                                            Page 2 of 2
                                           2021 U.S. Dist. LEXIS 9133, *2

The Court finds the Trujillo decision persuasive, and for
sake of brevity, the Court simply adopts the reasoning in
that decision as well as its conclusion that "the robocall
statute remains enforceable, at least against non-
government-debt collectors, as to calls made between
2015 and [July] 2020." 2020 U.S. Dist. LEXIS 239730,
at *12. The Court notes that this conclusion is consistent
with the plurality opinion in AAPC in which Justice
Kavanaugh clearly stated (albeit in dicta) that "our
decision today does not negate the liability [*3] of
parties who made robocalls covered by the robocall
restriction." AAPC, 140 S. Ct. at 2355 n.12. It is also
consistent with the fact that seven Justices in AAPC
"conclude[d] that the entire 1991 robocall restriction
should not be invalidated." Id. at 1243 (emphasis
added).

Accordingly, it is ORDERED that:

1. Defendants' motion to dismiss (Doc. 6) is DENIED.

2. Defendants shall have 14 days from the date of this
Order to answer the complaint. See Fed. R. Civ. P.
12(a)(4)(A).

DONE and ORDERED this 5th day of January, 2021.

T. Kent Wetherell, II

T. KENT WETHERELL, II

UNITED STATES DISTRICT JUDGE

3


    End of Document




                                                   Manuel Hiraldo
